DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a second Non-Final Office Action because the previously mailed Office Action of March 9, 2022 was toward an outdated set of claims.
Claims 1-3 and 7-17 are pending and examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Botsch, K. M. (PGPUB US20120252054A1, published in 2012).
Claim 1 is drawn to a method for transforming algal chloroplasts comprising: introducing an exogenous selection marker into the algal chloroplast; and bombarding a culture of the algal chloroplast with a loaded particle.
Claim 7 is drawn to a method for transforming algal nuclei comprising: synthesizing a nuclear integration cassette; integrating the nuclear integration cassette into a plasmid backbone; and codon optimizing a gene encoding a selection marker and a gene encoding a peptide into a genome of the algal nucleus; bombarding a culture of the algal nucleus with a loaded particle.
Claims 3, and 9 are drawn to each of the methods above, wherein the algae is from the genus Scenedesmus sp.
Claims 10 and 15 recites resistance to erythromycin or phleomycin.
Botsch discloses methods of transforming various species of algae, for example, algae from the genus Scenedesmus. The transformation may introduce nucleic acids into both the nuclear genome and into a plastid (paragraph [00392], for example), such as an exogenous polynucleotide sequence encoding a selection marker protein (Claim 81, for example), conferring resistance to phleomycin or phleomycin (Claim 81, and [0007]), codon optimized ([0007], and Claim 83, e.g), by particle bombardment (Claim 91); wherein the vector is pUC19 ([0540]) and the particle is gold ([0541]), treated with spermidine ([0385]).
Therefore, the claims are anticipated by the prior art.
 
Claims 1-3, 7-10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moellering, E. R. (PGPUB US20170152520A1, published June 1, 2017).
Claims 1, 3, 7, 9-10, and 14-16 are summarized supra.
Claims 2, 8, 13, and 17 are drawn to each of the methods above, wherein the algae is from the genus Picochlorum.
Claim 12 recites the 2A peptide.
Moellering discloses methods of transforming various species of algae, for example, algae from the genus Picochlorum or Scenedesmus. ([0020]). The transformation may introduce nucleic acids into either the nuclear genome or into a plastid (paragraph [00124], for example), by particle bombardment ([0130], and Claim 16, e.g.) with a nucleic acid encoding a selectble marker ([0130], and Claim 14, e.g.); codon-optimized; wherein the selection marker is linked to a sequence encoding the 2A peptide ([0119]); wherein the selection marker is erythromycin or phleomycin ([0118]) 
Therefore, the claims are anticipated by the prior art.
Conclusion
No Claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663